Citation Nr: 1525697	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for cervicogenic headaches, as secondary to residuals of left C6/C7 partial hemilaminectomy/fusion and proximal foraminotomy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1984 to March 1987 and in the Army National Guard from June 1988 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision, in relevant part, granted service connection for cervicogenic headaches secondary to residuals of left C6/C7 partial hemilaminectomy/fusion and proximal foraminotomy, with an initial evaluation of 30 percent disabling from May 17, 2010.  In August 2012, the Veteran filed a Notice of Disagreement with respect to only the evaluation assigned to the cervicogenic headaches.  The RO furnished the Veteran a Statement of the Case in December 2013.  The Veteran filed a timely Substantive Appeal (VA Form 9) in January 2014, and did not request a hearing before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's cervicogenic headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for cervicogenic headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Inasmuch as the determination below constitutes a full grant of the benefits sought on appeal, no discussion of VA's duties to notify or assist is necessary.  To the extent that there may be any deficiency of notice or assistance, it is harmless and there is no prejudice to the Veteran in proceeding with adjudication of the claims.

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.").   In Fenderson, the court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  12 Vet. App. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

The Veteran contends that she is entitled to a higher initial disability rating for her cervicogenic headaches.  There is no diagnostic code corresponding to cervicogenic headache disability in VA's rating schedule.  When an unlisted disability is encountered, it is permissible to rate the disability under the diagnostic code for a closely related disease or injury, by analogy.  See 38 C.F.R. § 4.20 (2014).  The RO rated the Veteran's cervicogenic headaches by analogy under Diagnostic Code 8100 for migraine headaches.
Under Diagnostic Code 8100, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A noncompensable evaluation is warranted for less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

B.  Background 

On VA examination in January 2012, the Veteran reported two to six headaches per month, each lasting about two days.  The examiner found that the Veteran has very frequent prostrating and prolonged attacks of non-migraine headache pain lasting one to two days.  The examiner also found that the Veteran's headache condition impacts her ability to work.  He noted that the Veteran reported that she misses two to six days per month due to her headaches.  He also noted the Veteran is a 40 hour per week employee.  

In her August 2012 Notice of Disagreement, the Veteran states that her headaches flare up four to six times a month, are extreme, and leave her unable to function until they ease off, which takes about a day to a day and a half.  The headaches interfere with her work ability, as she has to miss a lot of time at work or make up time after normal hours.  To get somewhat comfortable, she takes a hot, hot shower to help ease the headaches, and then lies on a heating pad when they ease enough for her to be able to lie down.

In an additional September 2012 statement, the Veteran provides that she is having headaches anywhere from two or more a month, with the average being two to four a month.  They usually last a day or two, but she reported a recent headache lasting three days.  She reports that the headaches are incapacitating and that she has a hard time functioning with them.  She also states that her headaches have become more frequent over the past year and a half and that they are affecting her employment.

In her January 2014 VA Form 9, the Veteran states that the headaches range from at least four to six per month and render her unable to function.  

C.  Analysis

Resolving all reasonable doubt in favor of the Veteran, the Board finds that her cervicogenic headache disability warrants an evaluation of 50 percent disabling for all periods under consideration.  The Veteran complains of experiencing at least two to six headaches per month, each lasting about two days.  The January 2012 VA examiner determined that the Veteran has very frequent prostrating and prolonged attacks of non-migraine headache pain lasting one to two days.  Thus, the Board finds that the severity and duration of the Veteran's headache attacks rise to the level of being very frequent and completely prostrating and prolonged.

Regarding whether the Veteran's headaches are productive of severe economic inadaptability, the United States Court of Appeals for Veterans' Claims has noted that the phrase "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, headaches need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2014).  Thus, the Board is cognizant that consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  Id. at 445-46. 

In this case, the VA examiner specifically determined that the Veteran's headache condition impacts her ability to work.  The Board acknowledges that the Veteran reported missing only two to six days per month due to her headaches and that she adapts to missing work by making up time after normal hours.  However, as noted above, "economic inadaptability" does not have to equate to unemployability.  Id. at 446; see also 38 C.F.R. § 4.16.  Here, the totality of the evidence shows that the Veteran has characteristic prostrating attacks that occur two to six times per month, last one to two days, and make it difficult for the Veteran to function.  Thus, the Board finds that the severity, nature, and duration of the Veteran's headache attacks rise to the level of being capable of producing severe economic inadaptability.  Therefore, the Board resolves reasonable doubt in favor of the Veteran in finding that her cervicogenic headaches most closely approximate the criteria for a 50 percent rating under Diagnostic Code 8100.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Other Considerations

The Board has considered whether the Veteran's cervicogenic headaches might be appropriately rated under a different diagnostic code that would afford the Veteran a higher disability evaluation.  However, the Board can identify no more appropriate diagnostic code and the Veteran has not identified any.  See Butts v. Brown, 5 Vet. App. 532 (1993).  

The Board has also considered whether the Veteran's cervicogenic headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervicogenic headaches with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's 50 percent rating for her headaches contemplates her subjective complaints of very frequent prostrating and prolonged attacks and functional impairment of severe economic inadaptability.  The Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran also has not described any exceptional or unusual features of her headaches, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A 50 percent rating, but no higher, for cervicogenic headaches is granted for the entire period on appeal, subject to the laws and regulations governing monetary awards.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


